Gregory, J.
The transcript of the record was filed in the clerk’s office of this court on the 29th day of August, 1868; notice was issued on the 28th day of October and served on the 2d day of November of the same year; no other stej) was taken in the case until the call of the docket, on the 30th day of November, 1864, when the appellants caused the appellee to be called and defaulted, and moved the court to submit the cause on written brief.
By Rule 41, in force when this motion was made, and by Rule 13, now in force, “All causes pending in the Supreme Court, if submitted within one year from the date at which they are filed, may he submitted upon plainly written or printed briefs. If not submitted within one year from the date of filing, except when interlocutory orders may excuse the delay, they will be dismissed on the call of the docket unless submitted on printed brief.”
This rule is not in conflict with the act of March 2,1855. 2 G. & II. 3.
The appeal is dismissed at the costs of the appellants.